DETAILED ACTION
This is responsive to the application filed 10 June 2019.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 and 20 are objected to because of the following informalities: in line 4 of claim 1, it is believed “a first voice data set” is a typographical error for ‘[[a]] the first voice data set’.  Please note that this error causes indefiniteness in some dependent claims (see 35 USC 112 rejection below). Claim 20 suffers from the same deficiency. Claims 2-10 are objected for depending upon an objected claim without providing a remedy to the parent’s deficiency.
In lines 9-10 of claim 2, it is believed “the first voice model parameter is a parameter of one of the at least one first voice model having the word error rate within the preset range” contains an omission error and should be ‘wherein the first voice model parameter is a parameter of one of the at least one first voice model having the word error rate within the preset range’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, in line 3, recites the limitation “the first voice data set”. It is unclear if the limitation refers back to the first voice data set of lines 2-3 or the one of line 4 in parent claim 1. To overcome this deficiency, “a first voice data set” in line 4 of claim 1 will be interpreted as ‘[[a]] the first voice data set’.
Claims 3-6 are rejected for depending upon a rejected claim without providing a remedy to the parent’s deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurata (US PGPub 2017/0032244).
Claim 1:
 Kurata discloses a training method (Abstract), the method comprising: 
obtaining, by processing circuitry of a computer device, a first test set of data selected from a first voice data set (“During steps from S102 to S104, the acoustic model learning module 130 performs the unsupervised generative pre-training process on the DNN. At step S102, the acoustic model learning module 130 randomly selects a certain amount of training examples from available training examples to form a subset”, [0068]), and a first voice model parameter obtained by performing first voice model training based on a first voice data set (“At step S103, the acoustic model learning module 130 performs unsupervised pre-training in which the DNN-based classification model is trained using pairs of the input n-frame features and the n+m-frame features in the randomly selected subset, to initialize parameters of the DNN”, [0068]); 
randomly selecting, by the processing circuitry, data from a second voice data set to generate a second test set (“During steps from S105 to S107, the acoustic model learning module 130 performs the fine-tuning process. At step S105, the acoustic model learning module 130 randomly selects a certain amount of training examples from available training examples to form a subset”, [0079]); and 
performing, by the processing circuitry, second voice model training based on the second voice data set and the first voice model parameter when the second test set and the first test set satisfy a similarity condition (“At step S106, the acoustic model learning module 130 performs the fine-tuning, in which the DNN is tuned by discriminatively updating the parameters of the DNN based on the parameters initialized by steps S102-S104”, [0079], see also “The pre-training process and the fine-tuning process may be performed by a mini-batch algorithm where a certain amount of training examples are randomly picked up from whole examples for each iteration until a certain criterion is satisfied”, [0067]). 
Claim 11:
Kurata discloses a computer device (Abstract), comprising: processing circuitry ([0141]) configured to perform the steps of process claim 1 as shown above. 
Claim 20:
Kurata discloses a non-transitory computer-readable storage medium, storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors ([0140], see also [0143]), causing the one or more processors to perform the steps of process claim 1 as shown above.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose:

the method according to claim 1, wherein the randomly selecting data from the second voice data set comprises: obtaining a ratio of a quantity of pieces of the data in the first test set to a quantity of pieces of data in the first voice data set, and randomly selecting random data from the second voice data set according to the ratio to generate the second test set; or
the method according to claim 1, further comprising: separately selecting, by the processing circuitry, data from the first voice data set to generate a training set and the first test set; performing, by the processing circuitry, the first voice model training based on the training set to obtain a preset quantity of first voice models; testing, by the processing circuitry, the first test set with the preset quantity of first voice models separately to obtain a first voice model of the preset quantity of first voice models having a minimum word error rate; and updating, by the processing circuitry, the first voice model parameter based on a parameter of the first voice model having the minimum word error rate; or
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heigold et al. (US PGPub 2015/0127337) discloses a method for obtaining, by a first sequence-training speech model, a first batch of training frames that represent speech features of first training utterances; obtaining, by the first sequence-training speech model, one or more first neural network parameters; determining, by the first sequence-training speech model, one or more optimized first neural network parameters based on (i) the first batch of training frames and (ii) the one or more first neural network parameters; obtaining, by a second sequence-training speech model, a second batch of training frames that represent speech features of second training utterances; obtaining one or more second neural network parameters; and determining, by the second sequence-training speech model, one or more optimized second neural 
Min (US PGPub 2018/0277098) discloses a training method including determining whether a current iteration for training a neural network is performed by an experience replay iteration using an experience replay set, selecting a sample from at least one of the experience replay set and a training set based on a result of the determining, and training the neural network based on the selected sample. The selecting may include randomly selecting a first sample from the training set in response to the current iteration being performed by the experience replay iteration, and selecting a second sample that is substantially similar to the randomly selected first sample from the experience replay set. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657